Montgomery App. No. 24963, 2012-0hio-4086. This cause is pending before the court as a jurisdictional appeal. On December 14, 2012, appellee, Chonda B. Higgins, filed a notice of bankruptcy. This court stayed further proceedings in this case and ordered appellee to file a notice with this court upon the conclusion of the bankruptcy proceedings.
It is ordered by the court, sua sponte, that the parties shall file a notice advising this court of the status of the bankruptcy case within ten days of the date of this entry.